UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2056



HENRY T. SANDERS,

                                             Plaintiff - Appellant,

         versus


STATE OF MARYLAND; MARYLAND STATE TREASURER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-1691-PJM)


Submitted:   May 14, 1998                    Decided:   May 21, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Laura C. McWeeney, Margaret Witherup Tindall,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

action. We have reviewed the record and the district court's opin-

ions and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and dismiss on the reasoning of the

district court. Sanders v. Maryland, No. CA-97-1691-PJM (D. Md.
June 18 and July 15, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2